TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 9, 2014



                                      NO. 03-13-00063-CV


 Texas Department of State Health Services; and Kyle Janek, in his Official Capacity as
Executive Commissioner of the Texas Health and Human Services Commission, Appellants

                                                 v.

     Marcela Balquinta; Planned Parenthood of Greater Texas Family Planning and
  Preventative Health Services, Inc.; Planned Parenthood Association of Hidalgo County
   Texas, Inc.; Planned Parenthood Association of Lubbock, Inc.; Planned Parenthood
Association of Cameron and Willacy Counties; Family Planning Associates of San Antonio;
   Planned Parenthood Gulf Coast, Inc.; and Planned Parenthood of West Texas, Inc.,
                                         Appellees




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                    OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on January 11, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order. Therefore, the Court reverses in part the district court’s order denying

appellants’ plea to the jurisdiction and renders judgment dismissing appellees’ UDJA claims

without prejudice to refiling. However, as to all of the appellees’ other claims, we conclude that

the district court possesses subject-matter jurisdiction to adjudicate them. Accordingly, to that

extent, we affirm its order denying appellants’ plea. The appellants shall pay all costs relating to

this appeal, both in this Court and the court below.